         Case 3:16-cv-01654-SRU Document 126 Filed 03/22/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  SCOTT POWELL,
       Plaintiff,                                           No. 3:16-cv-1654 (SRU)

          v.

  ANDREA ALEXANDER, et al.,
      Defendants.


                                      RULING AND ORDER

        Scott Powell originally filed this action in 2016, bringing section 1983 claims against

three members of the New Canaan police department as well as two private citizens. He

additionally raised common law claims of intentional infliction of emotional distress and

vexatious litigation. The case was originally assigned to my docket but was transferred to

District Judge Dominic Squatrito in 2018. Judge Squatrito ultimately dismissed the federal

claims with respect to all defendants, but chose to exercise supplemental jurisdiction over

remaining state-law claims. Before the parties could proceed to trial on those claims before

Judge Squatrito, the case was transferred to me.

        For the following reasons, the claims against the remaining defendants are dismissed

without prejudice to refiling in state court.

   I.     Background

        Powell brought claims against three New Canaan police department officers in their

individual capacities as well as two private citizens (Ricky and Cynthia Diehl). Powell generally

alleged that the defendants acted in concert to give custody of his minor children to the Diehls in

violation of a court order granting him full custody. See Compl. Doc. No. 1. In February 2019,

Judge Squatrito granted the police officer defendants’ motion for summary judgment on all
          Case 3:16-cv-01654-SRU Document 126 Filed 03/22/21 Page 2 of 4




claims. See Doc. No. 76. Relying on that order, the Diehls moved for summary judgment with

respect to the section 1983 claim pending against them. See Mot. Doc. No. 79. Judge Squatrito

granted the motion for summary judgment with respect to the section 1983 claims, but did not

dismiss the case; instead, he chose to exercise supplemental jurisdiction over the remaining state-

law claims of vexatious litigation and intentional infliction of emotional distress. See Doc. No.

86. Before the parties could proceed to trial before Judge Squatrito, the case was transferred to

me.

   II.     Standard of Review

         Under 28 U.S.C. § 1367(a), district courts have supplemental jurisdiction over state-law

claims that are “so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy.” Although a district court may exercise supplemental

jurisdiction over state-law claims even after all federal claims in an action are dismissed,

“[supplemental] jurisdiction is a doctrine of discretion, not of plaintiff’s right.” Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 (1988). In determining whether the exercise of supplemental

jurisdiction is appropriate in a particular case, “a federal court should consider and weigh…the

values of judicial economy, convenience, fairness, and comity.” Id. Ordinarily, when “all

federal-law claims are eliminated before trial, the balance of factors to be considered . . . will

point toward declining to exercise jurisdiction over the remaining state-law claims.” Id. at 350

n.7.

         A court does not abuse its discretion, however, by exercising supplemental jurisdiction

where the federal claims are dismissed late in the action and no novel or complex issue of state

law is implicated. See Valencia ex rel. Franco v. Lee, 316 F.3d 299, 306 (2d Cir. 2003). That is

especially true where a court has extensive familiarity with the issues in a case, or where one or


                                                  2
          Case 3:16-cv-01654-SRU Document 126 Filed 03/22/21 Page 3 of 4




more parties to an action may suffer hardship by being forced to re-file in state court. Kroshnyi v.

U.S. Pack Courier Servs., 771 F.3d 93, 102 (2d Cir. 2014). Accordingly, factors relevant to the

consideration of whether the exercise of supplemental jurisdiction would be proper include the

history of litigation before a court as well as possible prejudice to the parties resulting from

dismissal.

  III.       Discussion

         Here, it is clear that Judge Squatrito carefully considered the Cohill factors, as well as the

history of litigation between the parties, before deciding to exercise supplemental jurisdiction

over the remaining state law claims. See Doc. No. 86. In the order granting the Diehl’s motion

for summary judgment with respect to the section 1983 claims, Judge Squatrito considered the

procedural history of the case, the lack of novel state-law claims raised and the fact that the case

was ready for trial at the time the federal claims were dismissed. He focused additionally on his

own familiarity with the case, noting that two dispositive motions had been decided and

discovery had been completed. Accordingly, Judge Squatrito concluded that the balance of

factors weighed in favor of exercising supplemental jurisdiction over the remaining state-law

claims. Now that the case has been transferred to my docket, however, the balance of factors is

somewhat different, because I do not share that same familiarity with the proceedings. Absent

that familiarity, and after careful consideration of the Cohill factors, I decline to exercise

supplemental jurisdiction.

         First and most significantly, despite the fact that multiple dispositive motions have

already been decided, I have not presided over those dispositive motions nor do I have

familiarity with the recent factual background or procedural history of the case. Additionally,

although the case is ready for trial, we are by no means on the eve of trial; a date has not been


                                                   3
         Case 3:16-cv-01654-SRU Document 126 Filed 03/22/21 Page 4 of 4




set, and in light of the current global pandemic, there is no indication that the parties could

proceed to trial anytime soon. See, e.g., Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d

1182, 1192 (2d Cir. 1996) (exercise of supplemental jurisdiction proper where federal claim

dismissed just nine days before trial). Moreover, the remaining state-law claims do not involve

issues of federal preemption nor do they overlap with federal law; they are instead common law

tort claims. Valencia, 316 F.3d at 306 (considering whether remaining state-law claims

implicated the doctrine of preemption as a factor to be weighed in determining whether exercise

of supplemental jurisdiction was proper). Finally, court-appointed counsel for the Diehls has

confirmed that representation on a pro bono basis would continue in state court were the action

to be dismissed without prejudice. Accordingly, there is no indication that dismissal without

prejudice to re-filing in state court would cause undue hardship to either party. Therefore, the

principles of judicial economy, comity and fairness to the parties weigh against the exercise of

supplemental jurisdiction.

  IV.     Conclusion

  For the foregoing reasons, the action is dismissed without prejudice to re-filing in state court.



  So ordered.

  Dated at Bridgeport, Connecticut, this 22nd day of March 2021.

                                                                 /s/ STEFAN R. UNDERHILL
                                                                 Stefan R. Underhill
                                                                 United States District Judge




                                                  4
